Citation Nr: 0512473	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.      

2.  Entitlement to an increased evaluation for decreased 
sensation of pinprick, left anterior thigh, associated with 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling effective February 20, 
2004. 

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for cervical 
radiculopathy, left upper extremity, associated with 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling effective September 23, 
2002.  
  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1992, and from March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
degenerative disc disease of the lumbar spine, assigning a 20 
percent evaluation, and degenerative disc disease of the 
cervical spine, assigning a 10 percent evaluation.

A January 1998 rating decision granted a 40 percent 
evaluation for degenerative disc disease of the lumbar spine, 
effective April 1, 1997.  An April 2002 rating decision 
granted a 30 percent evaluation for degenerative disc disease 
of the cervical spine, effective October 15, 2001.  

Finally, a November 2004 rating decision granted a separate 
20 percent evaluation for cervical radiculopathy, left upper 
extremity, associated with the service-connected degenerative 
disc disease of the cervical spine for a combined 40 percent 
evaluation, effective September 23, 2002, and granted a 
separate 10 percent evaluation for neurological findings of 
decreased sensation of pinprick in the left anterior thigh, 
associated with the service-connected degenerative disc 
disease of the lumbar spine for a combined 50 percent 
evaluation, effective February 20, 2004.
   

FINDINGS OF FACT

1.  The service-connected thoracolumbar (back) disability 
does not cause unfavorable ankylosis of the entire 
thoracolumbar spine, is not manifested by pronounced 
intervertebral syndrome, and does not result in 
incapacitating episodes.  

2.  For the period April 1, 1997 through October 14, 2001, 
the service-connected cervical (neck) disability, even with 
consideration of the veteran's complaints of pain, does not 
cause severe limitation of motion or ankylosis, is not 
manifested by severe intervertebral disc syndrome, and does 
not result in incapacitating episodes.  

3.  For the period from October 15, 2001, the service-
connected cervical (neck) disability is not manifested by 
ankylosis or severe intervertebral disc syndrome, and does 
not result in incapacitating episodes.  

4.  The veteran is in receipt of the maximum schedular rating 
for paralysis of the external cutaneous nerve of the left 
thigh.  

5.  The July 1998 VA examination report noted that there was 
a decreased pinprick sensation in the left leg, mainly above 
the knee, but that a little bit was felt in the thigh area 
also.  

6.  More than mild incomplete paralysis of the left upper 
radicular group has not been shown by the medical evidence of 
record.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
have not been met during the rating period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003), and 5293 (as in effect prior to and 
after September 23, 2002); Diagnostic Codes 5237, 5243 
(2004).  

2.  The criteria for a rating of 20 percent, and no higher, 
for degenerative disc disease of the cervical spine have been 
met for the period April 1, 1997 through October 14, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5290, (as in 
effect prior to September 26, 2003), 5293 (as in effect prior 
to September 23, 2002).

3.  The criteria for an evaluation in excess of 30 percent 
for degenerative disc disease of the cervical spine have not 
been met for the period beginning October 15, 2001.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7,  4.71a, Diagnostic Codes 5290 (as in 
effect prior to September 26, 2003), 5293 (as in effect prior 
to and after September 23, 2002); Diagnostic Codes 5237, 5243 
(2004).  

4.  The schedular criteria for a 10 percent evaluation for 
disability of the external cutaneous nerve of the left 
anterior thigh, from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, DC 
5293 (as in effect September 23, 2002); 4.124a, DC 8529 
(2004).

5.  The schedular criteria for a rating in excess of 10 
percent for disability of the external cutaneous nerve of the 
left anterior thigh, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8529 
(2004).

6.  The schedular criteria for an evaluation in excess of 20 
percent for cervical radiculopathy, left upper extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 8510 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluations 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following the award of service connection it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Such is the case here.      

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect 
prior to September 26, 2003).  Severe limitation of motion of 
the lumbosacral spine also warranted a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 
2003).  This is the highest rating available under either of 
those diagnostic codes.  Here, the veteran's service-
connected degenerative disc disease of the lumbar spine has 
been evaluated as 40 percent disabling since the date of 
service connection.  As for the cervical spine, DC 5290, 
which pertained to limitation of motion of the cervical 
spine, provided a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 30 percent rating for severe limitation of 
motion.  Here, the veteran's service-connected degenerative 
disc disease of the cervical spine was evaluated as 10 
percent disabling for the period April 1, 1997 (the date of 
service connection) through October 14, 2001, and is 
currently evaluated as 30 percent disabling effective October 
15, 2001.       

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............100 
percent

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
......20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in readjudicating the veteran's claim in November 
2004.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes the veteran's 
retirement examination report, which notes chronic low back 
pain with radiculopathy.  

A June 1997 VA examination report noted that the neck was 
painful to motion and that there was increased muscle spasm 
of the paraspinal muscles of the neck.  Cervical spine range 
of motion was 25 degrees of flexion, 20 degrees of extension, 
lateral flexion to the right and left of 15 degrees, rotation 
to the right of 50 degrees, and rotation to the left of 35 
degrees.  Range of motion of the lumbar spine was 80 degrees 
of flexion, 5 degrees of extension, lateral flexion to the 
right of 30 degrees, lateral flexion to the left of 25 
degrees, and rotation to the right and left of 10 degrees.  
The examiner noted that there was severe spasm of the 
paraspinal muscles of the lumbosacral area.  The veteran was 
unable to toe-walk, heel-walk, or squat, as attempts were 
reported to be accompanied by severe pain.  The straight leg-
raising test was positive on the left at 30 degrees and 
dorsiflexion of the foot at the ankle caused severe pain in 
the back.  The straight leg-raising test was also positive on 
the right, with pain at 40 degrees of elevation and also 
increased pain with dorsiflexion of the right foot.  Sitting 
knee extension to produce tension in the sciatic nerve also 
produces pain in the back bilaterally.  The sensory 
examination revealed diminished sensation to light touch in 
the medial aspects of both feet, and also in the dorsal 
aspects of both feet.  The ankle jerk reflex was normal 
bilaterally, the knee jerk reflex was diminished, 
bilaterally, though more on the right, and the Babinski, or 
plantar response, was normal.  There was weakness of 
dorsiflexion and plantar flexion of the feet and the great 
toes.  There was no evidence of muscle atrophy.  Neurologic 
examination of the upper extremities was completely within 
normal limits; there was no evidence of radiculopathy.  
Degenerative disc disease of the lumbar spine was diagnosed.  
The examiner stated that there was lumbosacral pain with 
evidence of sciatic nerve neuritis bilaterally.  Herniated 
nucleus pulposus was suspected.  Degenerative disc disease of 
the cervical spine was also diagnosed.  June 1997 VA X-ray 
reports confirm the diagnoses of degenerative disc disease of 
the lumbar and cervical spine.  

A June 1997 medical report from Dr. Pran N. Sood stated that 
examination of the neck revealed limitation of flexion of the 
neck by about 25 percent and extension by about 10 to 15 
percent.  Neurological status of both upper extremities was 
normal and motor function was intact, as was sensation.  
Examination of the lower back was consistent with markedly 
reduced movement of the spine; flexion was limited to only 
about 10 percent and extension and side bending were also 
severely restricted.  Left straight leg-raising was positive 
at 30 degrees and there was weakness of the dorsi flexors of 
the left foot.  There was mild hyperthesia at the L5 nerve 
root and also some in the L4 area.  A July 1997 report noted 
that the straight leg-raising test was positive on both 
sides, with the left being worse than the right.  Left upper 
extremity radiculopathy was also present.  A July 1997 report 
of an MRI of the lumbar spine revealed disc degeneration at 
L4-L5 and L5-S1, possibly acute at the former level; right 
posterolateral disc herniation at L4-L5, with possibly some 
right L4 nerve root involvement; and left posterolateral disc 
herniation at L5-S1 without any obvious neural compromise at 
this level.  A July 1997 report of an MRI of the cervical 
spine revealed mild multi-level disc degeneration; small well 
contained disc herniations from C3-T3 with no compromise of 
neural strictures; and minimal osteoarthritic changes of the 
uncovertebral joints at C5-C6.  

A July 1998 VA examination (performed by QTC Medical 
Services) report noted that the veteran had pain in the 
lumbosacral and cervical spine bilaterally and that there was 
tenderness on both sides of the spine.  The musculature of 
the back was normal and the posture of the veteran was 
otherwise normal.  Range of motion of the cervical spine was 
45 degrees of flexion, with pain at 45 degrees, and extension 
to 15 degrees, with pain at 15 degrees.  Right lateral 
flexion was limited to 15 degrees, with pain at 15 degrees, 
and left lateral flexion was limited to 10 degrees, with pain 
at 10 degrees.  On right rotation the veteran could rotate to 
50 degrees, with pain at 50 degrees.  On left rotation, the 
veteran could rotate to 50 degrees, with pain at 50 degrees.  
In the lumbar spine, the veteran had flexion to 32 degrees, 
with pain at 32 degrees, and extension to 5 degrees, with 
pain at 5 degrees.  In both the right and left lateral 
positions, he could turn to 15 degrees, with pain at 15 
degrees.  In both the lumbar and cervical spine the veteran 
had pain, fatigued weakness, and lack of endurance following 
use, with pain having the major effect on functioning.  In 
the lower extremities, the veteran had decreased strength on 
the left side, 4/5.  Strength on the right side was 5/5.  
Sensory examination was normal, however, knee reflex was 1 on 
the right side.  Ankle reflex was 1+ on the right.  On the 
left, the knee and ankle reflexes were 1+.  There was a 
decreased pinprick sensation in the left leg; the right leg 
was normal.  The decreased sensation was noted to be mainly 
above the knee, though a little bit was felt in the thigh 
area also.  The examiner diagnosed degenerative joint disease 
of the lumbar spine and cervical spine.  

A December 1998 VA examination report noted that the veteran 
referred to a severe cervical pain associated with occasional 
tingling of the left hand and severe low back pain associated 
with occasional loss of strength of the left leg with 
involuntary tremors.  Upon physical examination, range of 
motion of the cervical spine was noted to be 10 degrees of 
flexion, extension, lateral flexions, and rotations.  Range 
of motion of the lumbar spine was 50 degrees of flexion, 10 
degrees of extension, 15 degrees of lateral flexions, and 35 
degrees of rotations.  The examiner stated that it seemed as 
though the veteran was not giving his full effort, noting 
that while he was dressing and undressing the veteran was 
observed to have a functional range of motion of the cervical 
and lumbar spine with a pain free expression on his face.  
The examiner further stated that there was no painful motion 
on the range of motion measured during the examination on the 
cervical and lumbar spine.  Additionally, it was noted that 
there was no objective evidence of painful motion in all 
movements of the cervical and lumbar spine or objective 
evidence of cervical and lumbar paravertebral muscle spasms.  
Neither was there objective evidence of weakness of arms and 
legs with a muscle strength graded as 5/5, which is normal.  
Moreover, there was no tenderness to palpation on lumbar 
paravertebral muscles and cervical paravertebral muscles.  
Also, there were no postural abnormalities of the back or 
fixed deformities.  Musculature of the back was within normal 
limits.  The veteran had a normal gait cycle and there was no 
muscle atrophy of the upper and lower extremities.  Muscle 
reflexes could not be evaluated due to the veteran's 
inability to relax the upper and lower extremities.  He had a 
negative straight leg-raising bilaterally.  The examiner 
diagnosed degenerative disc disease of both the cervical 
spine and lumbar spine.  

A May 1999 report of a lumbar spine MRI from Dr. Oscar Crespo 
Quinones listed an impression of a small L4-L5 right 
posterolateral/intraforaminal disc herniation.  It was also 
noted that there was an L5-S1 disc bulge.  Finally, it was 
stated that neither of these cause spinal stenosis or 
foraminal stenosis.  

An October 1999 medical record from Dr. Angel R. Chinea-
Martinez noted that the veteran had severe back pain with 
left lumbar radiculopathy.  Notes also list sciatic pain 
secondary to left lumbar radiculopathy.    

1999 medical records from the Pain Management Center of 
Puerto Rico note chronic low back pain with radiculopathy.   

A September 2001 X-ray report by Dr. Jose T. Medina listed an 
impression of lower cervical degenerative changes with 
spondylosis and disc space narrowing at C5-C6 and C6-C7; 
straightened cervical alignment to be correlated with posture 
or spasm.          

An October 2001 report of a cervical spine MRI listed an 
impression of mild degenerative changes in the cervical 
spine.  Posterior osteophytes and disc protrusion were seen 
causing mild indentation on the thecal sac at C3-C4 and C6-
C7.  Right posterior osteophytes were also causing mild 
indentation at C5-C6.  

An October 15, 2001 VA examination report reported range of 
motion of the back as 70 degrees of flexion, 5 degrees of 
extension, 17 degrees of left lateral bending, 13 degrees of 
right lateral bending, and 20 degrees of rotation.  Range of 
motion of the neck was 12 degrees of extension, 15 degrees of 
flexion, 5 degrees of right and left lateral bending, and 25 
degrees of right and left rotation.  There was objective 
evidence of pain of all planes of motion of the neck and the 
low back.  The examiner stated that there was pain on range 
of motion, but did not quantify to what extent range of 
motion was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups.  The examiner did state that there were spasms and 
tenderness to palpation of cervical and lumbar paravertebral 
muscles and tenderness to palpation on spinous processes.  It 
was also noted that there were flat cervical and lumbar 
lordotic curves.  The musculature of the back was symmetric 
and there were no atrophies of upper or lower extremities.  
Manual muscle test was 4/5 C5 to T1 and L1 to S1 bilaterally.  
Deep tendon reflexes were trace to +1, biceps, triceps, and 
brachioradialis, bilaterally.  The patellar bilaterally was 
trace to +1.  Achilles was +2, bilaterally.  Spurling's test 
was negative, as was the Lasegue test and straight leg raise 
test.  It was noted that the veteran's claims folder 
contained an MRI of the lumbar spine showing degeneration of 
L4-L5 and L5-S1, possibly acute, at a former level, right 
posterolateral disc herniation at L4-L5 with possibly some 
right L4 nerve root involvement, and left posterolateral disc 
herniation at L5-S1 without any obvious neural compromise at 
that level.  The examiner also noted the September 18, 2001 
cervical X-ray which showed lower cervical degenerative 
changes or spondylosis and disc space narrowing C5-C6 and C6-
C7, straightened cervical alignment to be correlated with 
posture or spasm.  The diagnoses were cervical degenerative 
changes with spondylosis and disc space narrowing C5-C6 and 
C6-C7; degenerative disc disease and spondylosis lumbar spine 
L4-L5 and L5-S1; cervical and lumbar myositis; right 
posterolateral disc herniation L4-L5 and left posterolateral 
disc herniation L5-S1; and L4 lumbar radiculopathy, left 
thigh.  

A June 2002 EMG report from Dr. Edgar Hernandez Viera stated 
that it was an abnormal study consistent with bilateral 
carpal tunnel syndrome affecting mainly the sensory fibers 
and bilateral C5-C6 radiculopathy with active denervation in 
the paraspinal muscles.  

Finally, a February 20, 2004 VA examination report noted upon 
physical examination that the veteran had a very stiff gait.  
The examiner stated that the veteran did not have normal 
oscillations of the body during ambulation and that he had a 
stiff torso and neck, which could be observed during 
ambulation.  He had mild dragging of the left lower extremity 
during ambulation.  He was not using any assistive devices.  
He was not symmetric in his locomotion.  Cervical spine range 
of motion was 10 degrees of extension, 15 degrees of flexion, 
right and left lateral rotation of 30 degrees, and right and 
left lateral bending of 10 degrees.  The examiner stated that 
the veteran grunted during effort of range of motion and that 
it was painful from 0 degrees to 15 degrees of flexion, 0 
degrees to 10 degrees of extension, 0 degrees to 30 degrees 
of right and left rotation, and 0 degrees to 10 degrees of 
right and left lateral bending.  The veteran did not have 
fatigue, weakness, or lack of endurance after repetitive use 
during the examination.  The examiner stated that the veteran 
had painful motion and spasms of the cervical paravertebral 
muscles and that he had tenderness to palpation from C2, C3, 
C4, C5, C6, bilaterally.  Range of motion of the 
thoracolumbar spine was 48 degrees of flexion, 8 degrees of 
extension, right and left lateral bending of 14 degrees, and 
right and left rotation of 20 degrees.  The veteran was noted 
to have grunted and grimaced with pain during 0 degrees to 48 
degrees of flexion, 0 degrees to 8 degrees of extension, 0 
degrees to 14 degrees of right and left lateral bending, and 
0 degrees to 20 degrees of right and left rotation.  There 
was increased pain due to repetitive forward flexion, 
extension, right and left lateral bending, and right and left 
rotation.  There was no weakness, lack of endurance, or 
fatigue after repetitive use.  The examiner reported that 
there were severe spasms, lumbar paravertebral muscles L2-S1 
bilaterally.  Also, there was tenderness to palpation, lumbar 
paravertebral muscles L2 bilaterally.  There was guarding 
with preserved spinal contour and an antalgic stiff gait, 
with dragging of the veteran's left lower extremity.  The 
examiner reiterated that the guarding and spasms were severe 
enough to result in an abnormal gait.  Upon neurological 
examination, there was decreased sensation of pinprick, left 
anterior thigh, L4 distribution and right S1 distribution.  
There were no atrophies of the upper extremities or lower 
extremities and no abnormal tone.  Manual muscle strength 
test revealed 4.5/5 C5-T1 and L1-S1 bilaterally.  Deep tendon 
reflexes were +1 biceps, triceps, and brachioradialis 
bilaterally, trace bilaterally both patellars and +2 Achilles 
bilaterally.  Straight leg raise test and Lasegue's test were 
positive on the right side and Spurling's test was positive 
bilaterally.  The diagnoses were lumbar and cervical 
radiculopathy; severe cervical and lumbar myositis; herniated 
nucleus pulposus, lumbar level; degenerative joint disease, 
cervical and lumbar spine; and cervical radiculopathy, 
bilateral C5-C6 as per EMG in June 2002.  The examiner 
specifically commented that the service medical records, 
claims folder, and October 2003 Board remand had been 
reviewed.  He stated that the veteran had symptoms of severe 
neck and low back pain, severe stiffness, numbness, sharp 
burning, pressure pain, decreased range of motion, constant, 
tingling of the left upper extremity and left lower extremity 
and weakness of the left lower extremity.  The examiner 
stated that all of the above were associated with the 
service-connected degenerative disc disease of the lumbar and 
cervical spine.  The examiner stated further that he believed 
that these could cause incapacitating episodes, but then 
noted that no incapacitating episodes had been documented in 
the claims folder.  In this regard, the examiner stated 
"there are no medical excuses confining patient [the 
veteran] to complete bedrest."  The examiner did note that 
the veteran reported having to frequently use sick leave.  
The examiner did state that he believed that the veteran's 
degenerative disc disease of the lumbar and cervical spine 
could significantly limit his functional ability of the 
lumbar and cervical spine during flare-ups, or when the 
lumbar and cervical spine were used repetitively over a 
period of time, but he stated that he could not speculate on 
the veteran's additional loss of range of motion due to a 
strain on use or during flare-ups.  The examiner stated that 
he did not find the veteran's lumbar or cervical spine to 
exhibit weakened movement, excess fatigability, or 
incoordination, but that the veteran did have stiff movements 
and painful movements.  The examiner stated that he could not 
speculate on any additional loss of range of motion.                 
 
				A.  Lumbar Spine  

Again, the veteran's service-connected degenerative disc 
disease of the lumbar spine has been rated as 40 percent 
disabling since the date of service connection, April 1, 
1997.  

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  Consequently, the veteran may not be granted an 
increased rating for his disability under the old rating 
criteria for these Diagnostic Codes.  

Further, even with consideration of the veteran's complaints 
of pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the medical reports discussed above do not show that 
the veteran's entire thoracolumbar spine is unfavorably 
ankylosed.  Therefore, the Board also finds that he has not 
met the criteria for a 50 percent rating under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  

Under DC 5293 (as in effect prior to September 23, 2002), a 
60 percent rating was warranted for pronounced intervertebral 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Here, the medical evidence of record 
does not illustrate that the veteran's low back condition is 
pronounced and does not report absent ankle jerk.  Again, a 
40 percent rating under DC 5293 (as in effect prior to 
September 23, 2002) contemplates severe intervertebral disc 
syndrome.      

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed for the veteran by a physician at any time, as is 
noted in the February 2004 VA examination report.     

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 40 percent for degenerative disc disease of the lumbar 
spine, under either the relevant old or new rating criteria, 
at any time during the appeal period.  In reaching this 
decision, the Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				B.  Left Anterior Thigh

The Board notes that the veteran was awarded a separate 10 
percent neurological rating for decreased sensation of 
pinprick, left anterior thigh under DC 8529, effective 
February 20, 2004, which has resulted in a combined 50 
percent rating.  

The veteran's left thigh disability is evaluated as 10 
percent disabling under Diagnostic Code 8529.  38 C.F.R. § 
4.124a.  DC 8529 pertains to paralysis of the external 
cutaneous nerve of the thigh.  Under that code severe to 
complete paralysis warrants a 10 percent rating, and mild to 
moderate paralysis warrants a noncompensable rating.  38 
C.F.R. § 4.124a, DC 8529.  These are the only ratings 
available under this diagnostic code.  Thus, the veteran is 
already in receipt of the highest evaluation available to him 
under Code 8529.  Furthermore, a higher rating is not 
available under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board notes, however, that the July 1998 VA examination 
report noted that there was a decreased pinprick sensation in 
the left leg, mainly above the knee, but that a little bit 
was felt in the thigh area also.  Additionally, the October 
2001 VA examination report noted that the veteran had L4 
lumbar radiculopathy, left thigh.       Thus, the Board 
concludes that left thigh symptomatology was present well 
before February 20, 2004.  

To reiterate, under DC 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome may be evaluated either on the basis of the total 
duration of incapacitating episodes, over the past 12 months, 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Effective from 
September 26, 2003, intervertebral disc syndrome is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Note (1) instructs to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Here, there is no evidence of record of incapacitating 
episodes.  Resolving all doubt in the veteran's favor, the 
Board finds that the 10 percent rating under DC 8529 is 
warranted effective September 23, 2002, the date of the 
change in the regulations permitting separate evaluations for 
chronic orthopedic and neurologic manifestations.     

				C.  Cervical Spine

The veteran's service-connected degenerative disc disease of 
the cervical spine was evaluated as 10 percent disabling for 
the period April 1, 1997 through October 14, 2001, and has 
been evaluated as 30 percent disabling from October 15, 2001.  

			1.  April 1, 1997 though October 14, 2001  

Based on the evidence of record, the Board finds that the 
veteran's service-connected degenerative disc disease of the 
cervical spine more closely approximates the criteria for a 
20 percent disability evaluation for the period April 1, 1997 
through October 14, 2001, as the medical evidence shows that 
the veteran exhibited moderate limitation of motion of the 
cervical spine.  

However, even with consideration of the veteran's complaints 
of pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the veteran's condition does not meet the criteria for 
an evaluation in excess of 20 percent for the period April 1, 
1997 through October 14, 2001.  Although the June 1997 VA 
examination report noted that lateral flexion to the right 
and left was 50 degrees, he had forward flexion of 25 degrees 
and backward extension of 20 degrees.  Moreover, he had 
rotation to the right of 50 degrees and rotation to the left 
of 35 degrees.  Dr. Sood's June 1997 report noted limitation 
of flexion of about 25 percent and extension by about 10 to 
15 percent.  The July 1998 VA examination report listed 
cervical spine range of motion as 45 degrees of flexion, with 
pain at 45 degrees, and extension to 15 degrees, with pain at 
15 degrees.  Right lateral flexion was limited to 15 degrees, 
with pain at 15 degrees, and left lateral flexion was limited 
to 10 degrees, with pain at 10 degrees.  On right rotation 
the veteran could rotate to 50 degrees, with pain at 50 
degrees.  On left rotation, the veteran could rotate to 50 
degrees, with pain at 50 degrees.  Finally, the December 1998 
VA examination report noted 10 degrees of flexion, extension, 
lateral flexions, and rotations.  However, the examiner 
stated that it seemed as though the veteran was not giving 
his full effort, noting that while he was dressing and 
undressing the veteran was observed to have a functional 
range of motion of the cervical and lumbar spine with a pain 
free expression on his face.  The examiner further stated 
that there was no painful motion on the range of motion 
measured during the examination on the cervical and lumbar 
spine.  Additionally, it was noted that there was no 
objective evidence of painful motion in all movements of the 
cervical and lumbar spine.  Accordingly, the Board does find 
the reported ranges of motion in this examination report to 
be reliable indicators of the actual ranges of motion of the 
veteran's cervical spine and the other reported ranges of 
motion are not indicative of severe limitation of motion of 
the cervical spine.  Moreover, there is no indication in the 
record that there is ankylosis of the cervical spine.  

Nor is a higher evaluation warranted under DC 5293 (as in 
effect prior to September 23, 2002), as the evidence does not 
show severe intervertebral disc syndrome.  In fact, the 
evidence of record for the period April 1, 1997 through 
October 14, 2001 fails to show upper extremity neurological 
symptoms.    

In conclusion, the Board finds that the criteria for a 20 
percent evaluation, and no higher, for the service-connected 
degenerative disc disease of the cervical spine is warranted 
for the period April 1, 1997 through October 14, 2001.  

				2.  From October 15, 2001

The veteran's service-connected degenerative disc disease of 
the cervical spine is evaluated as 30 percent disabling, 
effective October 15, 2001.  

A 30 percent evaluation is the maximum rating that may be 
assigned for limitation of motion of the cervical spine under 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003).  Additionally, there is no evidence of ankylosis of 
the cervical spine.  Consequently, the veteran may not be 
granted an increased rating for his disability under the old 
rating criteria for this Diagnostic Code.   

Further, even with consideration of the veteran's complaints 
of pain, pursuant to 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
supra, the medical reports discussed above do not show, as is 
mentioned above, that the veteran's entire cervical spine is 
unfavorably ankylosed.  Therefore, the Board also finds that 
he has not met the criteria for a 40 percent rating under the 
new general rating formula for diseases and injuries of the 
spine (as in effect from September 26, 2003).    

Under DC 5293 (as in effect prior to September 23, 2002), a 
40 percent rating was warranted for severe intervertebral 
disc disease, with recurring attacks and with intermittent 
relief.  Here, the medical evidence of record is not 
indicative of severe intervertebral disc syndrome.      

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least four weeks, but less than six weeks, 
during a previous 12-month period.  In fact, there is no 
indication that bed rest was prescribed for the veteran by a 
physician at any time, as is noted in the February 2004 VA 
examination report.     

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for degenerative disc disease of the cervical 
spine, under either the relevant old or new rating criteria, 
at any time during the appeal period.  In reaching this 
decision, the Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				D.  Left Upper Extremity

The Board notes that the veteran was awarded a separate 20 
percent neurological rating for cervical radiculopathy, left 
upper extremity under DC 8510 effective September 23, 2002.  
Again, the Board notes that there is no evidence of record of 
incapacitating episodes.       

The upper radicular group affects all shoulder and elbow 
movements.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  
That code provides a minimum 20 percent evaluation when there 
is incomplete paralysis of the upper radicular group which is 
mild in degree, whether the major or the minor extremity.  A 
40 percent evaluation is assigned when there is incomplete 
paralysis of the major extremity which is moderate, while a 
30 percent evaluation is assigned for incomplete paralysis of 
the minor extremity which is moderate in degree.  A 50 
percent disability rating is provided when there is 
incomplete paralysis of the major extremity which is severe 
in degree, while a 40 percent rating is assigned when there 
is incomplete paralysis of the minor extremity which is 
severe in degree.  A maximum rating of 70 percent for the 
major extremity is provided when there is complete paralysis, 
with all shoulder and elbow movements lost or severely 
affected, while hand and wrist movements are not affected.  
The maximum rating for the minor extremity is 60 percent.  38 
C.F.R. § 4.124a, Code 8510.

Based on the evidence of record, the Board concludes that the 
veteran does not meet the criteria for a higher evaluation 
than 20 percent for the left upper extremity under Diagnostic 
Code 8510.  The October 2001 VA examination report noted deep 
tendon reflexes were trace to +1 biceps, triceps, and 
brachioradialis, bilaterally.  The report specifically stated 
that there were no atrophies of the upper extremities and 
manual muscle test was 4/5 C5 to T1 and L1 to S1 bilaterally.  
The June 2002 EMG report noted bilateral C5-C6 radiculopathy 
with active denervation in the paraspinal muscles.  Finally, 
the February 2004 VA examination report also noted that there 
were no atrophies of the upper extremities and no abnormal 
tone.  Manual muscle test was 4.5/5 C5 to T1 and L1 to S1 
bilaterally.  Deep tendon reflexes were +1 biceps, triceps, 
and brachioradialis, bilaterally.      

In light of the above, the Board concludes that the veteran 
does not meet the criteria for an evaluation higher than 20 
percent for the left upper extremity under Diagnostic Code 
8510.  The veteran has been shown to have muscle strength of 
4-4.5/5 and no atrophy of the left upper extremity.  
Accordingly, the claim must be denied.  In reaching this 
decision, the Board considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
veteran's claim, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, VCAA letters to the veteran, 
dated March 2003 and February 2004, informed him of what the 
evidence needed to show in order to establish entitlement to 
an increased evaluation for the service-connected conditions 
currently on appeal, stating the evidence must show the 
service-connected disabilities had gotten worse/increased in 
severity.      

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The February 2004 VCAA letter and a September 2001 letter 
informed the veteran that VA's duty to assist included making 
reasonable efforts to help him get evidence necessary to 
support his claim, such as trying to help him get such things 
as medical records, employment records, or records from other 
federal agencies.  The letters also stated that VA would 
provide a medical examination or obtain a medical opinion if 
such opinion or examination was necessary to make a decision 
on his claim.  The March 2003 letter stated that VA would 
make reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies.  The letter further 
stated that VA would make as many requests as necessary to 
obtain records from federal agencies, unless it is decided 
that it is futile to continue to ask for the records or 
conclude the records do not exist.          

In addition, the April 2002 and November 2004 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters provided to 
the appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  For instance, the April 2002 and 
November 2004 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the VCAA notices, combined with the 
April 2002 and November 2004 SSOC's, clearly complies with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, the Board notes that, in addition to obtaining both 
private and VA treatment records of the veteran, he has been 
afforded multiple VA examinations regarding the claims 
currently on appeal before the Board.  The veteran has also 
been informed of the applicable changes in the regulations.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Furthermore, this matter has 
already been twice remanded by the Board.  VA has satisfied 
its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine is denied. 

An evaluation of 20 percent, and no higher, for degenerative 
disc disease of the cervical spine is granted for the period 
April 1, 1997 through October 14, 2001. 

An evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine for the period beginning 
October 15, 2001 is denied.  

An evaluation of 10 percent for decreased sensation of 
pinprick, left anterior thigh, associated with degenerative 
disc disease of the lumbar spine, effective from September 
23, 2002, is granted.  

An evaluation in excess of 10 percent for decreased sensation 
of pinprick, left anterior thigh, associated with 
degenerative disc disease of the lumbar spine, is denied.  

An evaluation in excess of 20 percent for cervical 
radiculopathy, left upper extremity, associated with 
degenerative disc disease of the cervical spine, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


